Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Note: Strikethrough indicates that the reference does not disclose or teach that limitation]
Claims 1, 2, 8, 9, 10, 11, 15, 16, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meckler (U.S. Patent Application Publication 2007/0000896; herein “Meckler”) in view of Diekmann (U.S. Patent Application Publication 2009/0302018)  
Regarding claim 1, Meckler discloses a welding spool gun adapter (Meckler, as seen in figs. 3), comprising: an adapter  housing (90) comprising a welder interface configured (elements 100 are “interface” to welder) to be coupled to a welder (connected to elements 100, power source) and a welding spool gun interface (¶0026, “Welding gun 110 is illustrated as being connected to the wire feeder by gun cable 112”, wire feeder interfaces with the welding gun) (wire reel 92) driven by a welding wire spool motor (motor 70) control board 80) enclosed within the adapter housing (seen in fig. 3), wherein the circuit board is configured to receive an input voltage via the welder interface from the welder (¶0025, “This wire feeder is a universal type wire feeder which can be  used with many different types of power supplies… [a] power supply will be described as generating voltage and current to operate a wire feeder”)to which the welder interface is coupled and to output an output voltage via the welding spool gun interface to the welding spool gun to which the welding spool gun interface is coupled (¶¶0025,0026, input voltage is not the same as the output voltage to work the spool, for instance, in “Type C”, input 240v is modified by circuit board to output 24 volts to work wire feeder) , wherein the output voltage is different than the input voltage (¶26, [the device configured] to detect the current level and/or voltage level from a power source and to modify or generate a control signal that results in a particular current level and/or voltage level to be modified into a compatible power source”; here, the voltage level is modified/ made different to be compatible), and wherein the circuit board comprises a control circuit (¶0026 “the control board includes a microprocessor and/or hard wired circuit to detect the current level and/or voltage level from a power source and to modify or generate a control signal that results in a particular current level and/or voltage level to be modified into a compatible power source”) configured to provide controls (¶¶0025,0026, 0027, “can detect control signals from or sent to arc welders and/ or wire feeders to control wire feeders).
Meckler does not disclose that spool is as a “spool gun”, but rather the spool is elsewhere attached rather than at the welding gun, and also does not disclose  wherein the circuit board comprises a control circuit configured to provide controls “for the welding spool gun to receive a trigger command from the welding spool gun to which the welding spool gun interface is coupled” which then provides response commands for manipulating the output voltage to drive the welding wire spool motor of the welding spool gun. “
However, Diekmann teaches that such a spool can be incorporated close to the adaptor or incorporated into the “welding gun” (Diekmann, abstract, and figs. 4, 5 & 7, ¶0055) to see how the spool is attached) and he also teaches “the welding spool gun … receive[s] a trigger command (Diekmann, trigger 432) from the welding spool gun to which the welding spool gun interface is coupled” (¶0046, “a trigger to control the advancement of welding wire through the welding gun”;  a trigger to activate a spool; ¶0055).   This trigger response would be for manipulating the output voltage to drive the welding wire spool motor of the welding spool gun, which would go through the circuit board of Meckler, and be the response that activates the power which changes the input through the circuit board which results in a different output voltage which starts the spool and the arc when the trigger is depressed (¶0027, described above) (and this would be the obvious way the device works, and that an operator would use it (see, also (Diekmann, fig. 5, element 432).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Meckler with Diekmann, to have a welding spool “gun” and move the spool to the gun part of the welding machine and to have it be activated by a trigger response closer to the welding tip, in order to have the convenience for monitoring or manipulating or fixing the wire at a location closer to the welding tip, so that it would be most convenient to an operator, who also wants to remain close to the point of welding.
Regarding claim 2, Meckler in view of Diekmann teach all the limitations of claim 1, as above, and further teaches a welding spool gun adaptor wherein the control circuit is configured to be powered by the input voltage received from the welder (Meckler, ¶0025, voltage from element 100). 
Regarding claim 8, Meckler in view of Diekmann teaches all the limitations of claim 1, as above, and further teaches a spool gun adapter wherein the welder interface comprises a connection to a welding trigger circuit of the welder (This is evident in the combination of Meckler in view of Diekmann above). 
Regarding claim 10, Meckler in view of Diekmann teach all the limitations of claim 1, as above, but do not further teach a welding spool gun wherein the input voltage is approximately 30 volts DC. However, Meckler does explicitly teach modifying or changing an input voltage to a desired output voltage, and that his invention can accommodate various types of welders. (Meckler, ¶¶ [0007 - 0009]). Meckler gives an example of modifying an input of 48 volts or 24 volts or even other voltages (Meckler, ¶0025).  Applicant has not disclosed that having an input of approximately 30 volts provides an advantage, is used for a particular purpose, or solves a stated problem.   One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with starting voltage not at approximately 30 volts, like at slightly less, at 24 volts, or even at more than 50% more, at 48 volts. as taught by Meckler, because they both adjust the input to make the output work with the welding gun.  Therefore, it would have been an obvious matter of design choice to modify the input to approximately 30 volts,  according to the available welding power.

Regarding claim 11, Meckler in view of Diekmann teach all the limitations of claim 1, as above, but do not further teach a welding spool gun adapter wherein the output voltage is approximately 12 volts DC.  However, Meckler does explicitly teach modifying or changing an input voltage to a desired output voltage, and that his invention can accommodate various types of welders. (Meckler, ¶¶ [0007 - 0009]) Applicant has not disclosed that having an output of approximately 12 volts provides an advantage, is used for a particular purpose, or solves a stated problem, except for the operation of of the welding gun, “the welding gun typically being a 12V welding gun” (Instant Specification, ¶0036).   One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with output voltages other than 12V, like at 24 volts (Meckler), because they both adjust output to the welding gun.  Therefore, it would have been an obvious matter of design choice to modify the output to approximately 12 volts,  according to the needs of the spool gun.
Regarding claim 15 Meckler in view of Diekmann teaches all the limitations of claim 1, as above, and further teaches a welding adapter wherein the welding spool gun adapter receives a constant weld voltage from the welder via the welder interface (Meckler, this is taught in the primary reference, where input voltage is constant, whether 48V or 240V, see rejection of claim 1). 
Regarding claim 16, Meckler in view of Diekmann teaches all the limitations of claim 15, as above, and further teaches a welding adapter wherein the welding spool gun adapter outputs a DC voltage lower than the constant weld voltage to the welding spool gun via the welding spool gun interface (Meckler, again, taught in the primary reference, where the output voltage is less than the input voltage, see rejection of claim 1).
Regarding claim 17, Meckler in view of Diekmann teaches all the limitations of claim 16, as above, and further teaches a welding spool adapter wherein the welding wire spool motor of the welding spool gun is powered by the lower DC voltage received from the welding spool gun adapter (Meckler, this is already taught in the primary reference, see rejection to claim 1 above, where the lower voltage operates the spool). 
Regarding claim 18, Meckler in view of Diekmann teach all the limitations of claim 1, as above, but do not further teach a welding adapter wherein the welder interface comprises a positive connection to a positive terminal of the welder and a negative connection to a negative terminal of the welder.  However, this connection, of the positive to the positive terminal and the negative to the negative terminal is a conventional way to have power surge through the apparatus, to have the electricity go through the spool gun (for evidence, see https://vehiclefreak.com/when-connecting-a-car-battery-which-terminal-do-you-connect-first/?nowprocket=1, connecting positive terminal to positive terminal and negative terminal to negative terminal).  Thus, it would be obvious for one having ordinary skill in the art at the time of the invention to connect the positive to the positive and the negative to the negative, as this is a conventional way of having power surge through an apparatus.  In order to make the device operational, the connections would have to be organized that way. Either way, it would at least be “obvious to try” (MPEP ¶2143(E)), having only limited options, having the positive connection connect to the positive rather than the positive connect to the negative terminal, etc. in order to use the machine as appropriate.

Claims 3-6, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meckler (U.S. Patent Application Publication 2007/0000896 and Diekmann (U.S. Patent Application Publication 2009/ 0302018), and further in view of Diedrick (U.S. Patent application 2010/ 0051596).
Regarding claim 3, Meckler in view of Diekmann teach all the limitations of claim 1, as above, 3, but they do not specifically teach a welding spool gun adaptor wherein the adapter housing comprises a motor speed adjustment knob configured to enable a user to manually adjust a relationship of the input voltage that is received via the welder interface to the output voltage that is output via the welding spool gun interface.   However, Meckler  does teach to adjust the speed of the spool, but does not specify how (Meckler, ¶0007).  Diedrick does teach an adjustment knob to modify the output voltage and speed of the spool (Diedrick, ¶0042 “certain controls, such as wire feed speed, voltage, and so forth, may be provided on the remote wire feeder. These may be controlled by the user via dials, knobs, buttons or any other control input interface” emphasis added; ; ¶0023, “the potentiometer 46 may be used to change the rate of adjustment of the wire feed speed; ¶0026, “The wire feeder 12 may include a controller 78, such as the potentiometer 59, for regulating the rate of adjustment of the wire feed speed received from controller circuit 64.”, here, potentiometer is coupled to control circuit).  The advantage of this is to manually and accurately control the wire speed so that one has better control of the welding machine.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the modified invention of Meckler further with the teachings of Diedrick, in order to have a control knob to control the speed of the wire, in order to more accurately control the wire speed so that one has better control of the welding process. See, also, Ihde, 2005/0045611, ¶0027 who has such knobs connected to voltage to adjust speed of spool; Miller, U.S. Patent 5,410,126; Fig. 1.

Regarding claim 4, Meckler in view of Diekmann and Diedrick teaches all the limitations of claim 3, as above, and the further teach a welding spool gun adapter wherein the output voltage is usable to adjust a speed of the welding wire spool motor of the welding spool gun (Diedrick, ¶0026, output voltage via a potentiometer;  this, as noted, would have been combined in the combination above; a potentiometer helps to divide and control voltage; https://www.webster-dictionary.org/definition/Potentiometer ). 
Regarding claim 5, Meckler in view of Diekmann and Diedrick teaches all the limitations of claim 3, as above, and further teaches a welding spool gun adapter wherein the motor speed adjustment knob is coupled to a potentiometer of the circuit board configured to 1460330-Aenable adjustment of a speed of the welding wire spool motor of the welding spool gun (Diedrick, ¶0026, potentiometer; this, as noted, would have been combined in the combination above). 
Regarding claim 6, Meckler in view of Diekmann and Diedrick teaches all the limitations of claim 3, as above, but does not further teach a welding spool gun adapter wherein the motor speed adjustment knob is the only input device of the welding spool gun adapter.  However, Meckler does teach that the internal circuitry can adjust the current/voltage (abstract, [0007-0008]), and Diedrick teaches a knob (Diedrick, 0026,0033), as taught above.  Thus, it would be obvious to one having ordinary skill in the art at the time of the invention to have, on the interface adaptor, only a knob to adjust the speed of the wire which is a function of how fast it is being consumed, and would be desirable and greatly simplify the operation of the device for an operator, who does not need to worry about adjusting the current or the voltage for the arc (where those values and functions are presumably preset), but only how much wire to input and thus would be obvious, for expediency and simplicity.

Regarding claim 20, Meckler discloses a welding spool gun adapter (Meckler, as seen in figs. 3), comprising: an adapter  housing (- 90) comprising a welder interface configured to be coupled to a welder (connected to element 100, power source) and a welding spool gun interface (¶0026, “Welding gun 110 is illustrated as being connected to the wire feeder by gun cable 112”, wire feeder interfaces with the welding gun)) (wire reel 92) driven by a welding wire spool motor (70) 80) enclosed within the adapter housing, wherein the circuit board is configured to receive a constant input voltage (Meckler, ¶¶0008,0024, where input voltage is constant, whether 48V or 240V, see rejection of claim 1) via the welder interface from the welder to which the welder interface is coupled and to output an output voltage via the welding spool gun interface to the welding spool gun to which the welding spool gun interface is coupled (¶¶0025,0026, input voltage is not the same as the output voltage, for instance, input of 48V or 240V and output 24 volts to work wire feeder) , wherein the output voltage is lower than the constant input voltage (Meckler, id.  input of 48V vs. output of 24V, for instance), wherein the circuit board comprises a control circuit configured to be powered by the constant input voltage received from the welder (Meckler, ¶0026, “the control board includes a microprocessor and/or hard wired circuit to detect the current level and/or voltage level from a power source and to modify or generate a control signal that results in a particular current level and/or voltage level to be modified into a compatible power source”)
Meckler does not disclose that spool is as a “spool gun”, but rather the spool is elsewhere attached rather than at the welding gun, and also does not disclose wherein the device is “configured to provide controls for the welding spool gun to receive a trigger command from the welding spool gun to which the welding spool gun interface is coupled, and to provide response commands for manipulating the output voltage to drive the welding wire spool motor of the welding spool gun, and a motor speed adjustment knob configured to enable a user to manually adjust a relationship of the constant input voltage that is received via the welder interface to the output voltage that is output via the welding spool gun interface, wherein the motor speed adjustment knob is coupled to a potentiometer of the circuit board configured to enable adjustment of a speed of the welding wire spool motor of the welding spool gun.”
However, Diekmann teaches that such a spool can be incorporated close to the adaptor or incorporated into the “welding gun” (Diekmann, abstract, and figs. 4,  5, and 7, ¶0055) and he also teaches “the welding spool gun … receive[s] a trigger command (Diekmann, trigger 432) from the welding spool gun to which the welding spool gun interface is coupled” (¶0046, “a trigger to control the advancement of welding wire through the welding gun”;  a trigger to activate a spool; ¶0055).   This trigger response would be for manipulating the output voltage to drive the welding wire spool motor of the welding spool gun, which would go through the circuit board of Meckler, and be the response that activates the power which changes the input through the circuit board which results in a different output voltage which starts the spool and the arc when the trigger is depressed (¶0027, described above) (and this would be the obvious way the device works, and that an operator would use it (see, also (Diekmann, fig. 5, element 432, who has).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Meckler with Diekmann, to have a welding spool “gun” and move the spool to the gun part of the welding machine and to have it be activated by a trigger response closer to the welding tip, in order to have the convenience for monitoring or manipulating or fixing the wire at a location closer to the welding tip, so that it would be most convenient to an operator, who also wants to remain close to the point of welding.
Meckler with Diekmann teaches the invention as discussed above, but is still silent about “wherein the motor speed adjustment knob is coupled to a potentiometer of the circuit board configured to enable adjustment of a speed of the welding wire spool motor”.  However, Diedrick teaches an adjustment knob, with the help of a potentiometer, to modify the output voltage and speed of the spool (Diedrick, ¶0042 “certain controls, such as wire feed speed, voltage, and so forth, may be provided on the remote wire feeder. These may be controlled by the user via dials, knobs, buttons or any other control input interface” emphasis added; ¶0023, “the potentiometer 46 may be used to change the rate of adjustment of the wire feed speed; ¶0026, “The wire feeder 12 may include a controller 78, such as the potentiometer 59, for regulating the rate of adjustment of the wire feed speed received from controller circuit 64.”, here, potentiometer is coupled to control circuit)..  The advantage of this is to manually and accurately control the wire speed so that one has better control of the welding machine.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the modified invention of Meckler in a conventional manner, further with the teachings of Diedrick, in order to have a control knob with potentiometer to control the speed of the wire, in order to more accurately control the wire speed so that one has better control of the welding process, seeing that Meckler does teach to adjust the speed of the spool, but does not specify how (Meckler, ¶0007).  See, also, Ihde, 2005/0045611, ¶0027 who has such knobs connected to voltage to adjust speed of spool; Miller, U.S. Patent 5,410,126; Fig. 1.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meckler (U.S. Patent Application Publication 2007/0000896; herein “Meckler”) in view of Diekmann (U.S. Patent Application Publication 2009/0302018)  and further in view of Meckler ‘029 (U.S. Patent Application Publication 2010/0301029, hereinafter “Meckler ‘029”).
Regarding claim 7, Meckler in view of Diekmann teaches all the limitations of claim 1, but do not further teach a welding gun adapter wherein the welding wire spool motor of the welding gun is configured to be voltage-controlled through pulse-width modulation. Using pulse width modification to control voltage in a welding machine is common in the art, as is exemplified by Meckler ‘029 (Meckler ‘029, ¶0016; pulse width modulation to adjust for speed) and it would have been obvious to someone having ordinary skill in the art at the time of the invention to combine the teachings of Meckler ‘029, having pwm signal control the voltage to control the spool, with the teachings of Meckler who already teaches adjusting the speed of the spool, but not in a specific way (Meckler, ¶0007), a welding gun adapter, to control the welding gun in a conventional way and achieve expected results (See, MPEP §2143).

Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meckler (U.S. Patent Application Publication 2007/0000896; herein “Meckler”) in view of Diekmann (U.S. Patent Application Publication 2009/0302018)  and further in Lorentzen (U.S. Patent Application Publication 5,521,355).

Regarding claim 9, Meckler in view of Diekmann teaches all the limitations of claim 8, as above, but does not further explicitly teach a welding adapter wherein the welding trigger circuit of the welder is controlled by a contact closure.  However, while this is not specifically taught, in the current combination it would be obvious to activate the trigger, to close the contacts to complete a circuit to activate the signal, in order for the circuit to trigger a response from the welding spool. Lorentzen teaches such a contact closure (Lorentzen, fig. 4, column 8 lines 15-19, “based on closure of the trigger 138 or automatic contact 148”)  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, in order for the device to work, to have the signals sent, to close the contacts to trigger the signals by pulling the trigger to close the contacts.
Claims 12, 13, 14, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meckler (U.S. Patent Application Publication 2007/0000896; herein “Meckler”) Diekmann (U.S. Patent Application Publication 2009/0302018) and further in view of Albrecht (U.S. Patent 6,479,795).
Regarding claim 12, Meckler in view of Diekmann teaches all the limitations of claim 1, as above, but does not further explicitly teach a welding spool gun adaptor wherein the circuit board is supported and stabilized inside the adapter housing by a plurality of standoffs extending from the adapter housing.   In fact, although Meckler discloses a circuit board (Meckler, elements 14 or 80) no particular means of securing the board is disclosed.  Albrecht (Albrecht, column 10 lines 3-9, 50-60, fig. 1) teaches that such mounting is conventional, and in fact, is obvious so that this circuit board works properly.  Thus, having a properly secured circuit boards in order for the board to be effective would be something obvious to someone having ordinary skill in the art at the time of the invention.  

Regarding claim 13, Meckler in view of Diekmann in view of Albrecht teaches all the limitations of claim 12, as above, but do not further teach explicitly, a spool gun adaptor wherein the plurality of standoffs comprise screw holes through which screws may be inserted to hold a top cover and a bottom cover of the adapter housing together.  In fact, although Meckler discloses a circuit board (Meckler, elements 14 or 80) no particular means of securing the board is disclosed.  Albrecht (Albrecht, column 10 lines 3-9, 50-60, fig. 1) teaches that such mounting is conventional, and in fact, is obvious so that this circuit board works properly.  Thus, having a properly secured circuit boards in order for the board to be effective would be something obvious to someone having ordinary skill in the art at the time of the invention.  

Regarding claim 14, Meckler in view of Diekmann teaches all the limitations of claim 13, as above, and but does not further teach, in the configuration thus far, a welding spool gun adapter wherein the top cover and the bottom cover are made of a plastic material.1560330-A   However, Albrecht also teaches that the housing  (“top cover and bottom cover”) should be made of plastic (Albrecht, column 2 line 23).  The advantage is that it is rugged and well-made but, if injection molded, perfectly formed without the high cost of tooling (id.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the modified invention of Meckler with another teaching of Albrecht, to have the housing made of plastic in order that it is rugged and well-made but, if injection molded, perfectly formed without the high cost of tooling.

Regarding claim 19, Meckler in view of Diekmann teaches all the limitations of claim 1, as above, but does not further teach a welding adapter wherein the adapter housing comprises one or more attachment mechanisms to hold a top cover and a bottom cover of the adapter housing together.  In fact, although Meckler discloses a circuit board (Meckler, elements 14 or 80) no particular means of securing the board or the housing is disclosed.  Albrecht (Albrecht, column 10 lines 51 et seq., figs. 1, 2 and 5) teaches that such mounting is conventional, and in fact, is obvious so that this circuit board works properly and that the housing stays together.  Thus, having a properly secured circuit boards and housing in order for the board to be effective and the device to stay together would be something obvious to someone having ordinary skill in the art at the time of the invention.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761